Parker, C. J.
The case finds that S. White, while he was deputy gaoler, was arrested by Stephenson, a deputy-sheriff—that Stephenson took possession of the keys, put *211White within the walls of the prison, and locked him in— that White thereupon delivered to Stephenson a bond, in due form according to the law then in force, to remain a true prisoner within tire limits, and was permitted by Stephenson to go at large.
By the statutes of this state, the sheriff is not only authorized and required to serve process, and do other acts as chief executive officer of the county, but he is made the keeper of the gaol—and for the performance of these acts he may appoint deputies, whose duties are prescribed and regulated by different statutes. But the deputies for different purposes are distinct officers, having different duties to perform. He appoints deputy sheriffs, so called, for the purpose of serving process and aiding in the discharge of his executive ditties. N. H. Laws 528. And it is his duty to appoint one or more gaol keepers, as the occasion may require, whose duty it shall be, in the absence, death, or other disability of the sheriff, to take all necessary care of the gaols, and the prisoners confined therein. N. H. Laws 529. The statutes have prescribed the duties of these deputy gaol keepers : and nothing is found to show that they are general deputies of the sheriff, having power to serve process, or perform any other duties them those indicated by the name of the office—that of keeping the gaol.
And so in relation to the duties of deputy sheriffs—there is nothing in the statutes indicating that they have any general powers as gaol keepers, or that they may, by virtue of their office, assume and perform the duties of gaol keepers. In 11 Mass. 183, Sewall, C. J., said, “no deputy of the sheriff, as sheriff, is by such commission keeper of the gaol.”
In all the discussions upon this case there has been no attempt to maintain that the duties of the deputies are not generally distinct; the one class being his deputies in the office of keeper of the gaol, and the other his deputies, as sheriff, for the service of process, &c.
*212Stephenson, then, as a deputy sheriff, ixad no authority to confine and hold Samuel White, the debtor, in gaol, unless this is an excepted case on account of White’s being the deputy gaoler.
A suggestion has been made that Stephenson had, in. this case, the right to confine S. White in gaol, by virtue of the command of the writ of execution, which being addressed to the sheriff, or his deputy, contains a command, for the want of goods or estate, to take the body of the debtor, and him commit unto the gaol, and detain in your custody within our said gaol, until he pay the full sums, or be released by due order of law.
The form of the execution is prescribed by statute ; and if this were all the law upon the subject the suggestion would certainly be very plausible. Standing alone, the execution would seem to confer upon the deputy ecpial right with the sheriff to place the debtor within the walls of the prison, and confine him there.
But this position, drawn from the language of the execution, is encountered by other provisions of the statutes, and the argument proves cpiite too much.
The provision, already referred to, providing for the appointment of deputy gaolers—the provision that the sheriff may keep the gaol by himself or such gaolers—and all the provisions in relation to the duties of the deputy sheriffs show that this command of the writ was not intended to confer upon a deputy sheriff, as such, any power over the gaol, or any right to possess himself of the keys.
Besides, it is admitted that a deputy sheriff' has no authority to confine any person except a gaol keeper; and if the command of the execution gave him any power in this respect, it is not perceived why it is not a general power to confine all prisoners whom he may arrest, and to act as keeper over them ; which would make as many several gaol keepers as there are deputies of the sheriff.
Again: the execution issuing from a justice of the peace. *213is addressed to the sheriff, deputy sheriff' and constables of some town or towns ; and the command of that is, for the want of goods and chattels to take the body of the debtor, “ and him commit unto our gaol,” &c. ; which, if the mere command to commit could constitute the officer a keeper of the gaol, would make all constables who should execute process. gaol keepers for the prisoners arrested by them respectively. But that this was not intended, is shown by the command, which follows, to the keeper of the gaol, to receive the prisoner, and him safely to keep—and by the provisions of other statutes before referred to, that the sheriff shall keep the gaol by himself, or by his deputy gaoler.
It will hardly be contended that, in relation to constables, there is any excepted case, and that a constable, arresting the gaol keeper, may lawfully take possession of the keys, and act as gaol keeper, for the purpose of confining him within tire prison.
If further objection to this suggestion were necessary, it may be found in the questions which might arise, to what extent a deputy sheriff, who had arrested and. committed the gaol keeper, was himself gaoler; whether only of the keeper himself, or of the other prisoners also : for although the arrest and confinement of the keeper might not be a constructive escape of those prisoners, so long as they continued in confinement, (2 Mason's Rep, 529) the question would still remain, who was the individual who had the legal custody of them while the deputy sheriff held the gaol keeper in confinement with them, and had full control of the keys of the prison? Whoever had such legal custody would be bound to perform the other duties of gaoler.
We are of opinion, then, that the command of the execution must be taken distributively, according to the duties which, by the several statutes, are prescribed to the several officers who act in the arrest, commitment and confinement of the debtor; and that the command of the writ of execution gave Stephenson no authority to confine White within the gaol of which he was keeper.
*214It has been further suggested, that Stephenson might so confine S. White, because such act was for the benefit of the defendant, who as sheriff might otherwise be liable for an escape ; and that the assent of the defendant is therefore to be presumed.
There is no doubt that the defendant might have appointed Stephenson deputy gaol keeper, and that he would then have had authority to commit and confine the debtor.S. White. But such appointment would have been an official act, conferring official authority. Confining a prisoner is an official act ; and we are not aware of any principle by which the act of a person who is wholly unauthorized to do an official act, but who attempts, notwithstanding, to perform such act, can be held legal, upon the ground that it was for the benefit of an officer having authority to do such act, or to confer a power to do it—or that his assent to it may therefore be presumed, as it may in some instances to acts which have no connexion with official duties, and do not partake of an official character. An express subsequent assent would not make it valid.
Stephenson having no authority to confine in the gaol, the question recurs, whether S. White was legally committed, according to the command of the execution. It has been argued that when Stephenson arrested White, and brought him within the limits, that was legally a commitment, so that a bond might lawfully be given. But the provisions of the statute in relation to the gaols—the command of the execution—the uniform practice—and the form of the bond then required to he given, all show that this position cannot avail the defendant. The condition recites the debtor is a prisoner in the gaol. N. H. Laws 476.
In Colby vs. Sampson, 5 Mass. 310, it is held that “ if ‘a coroner, having an execution against a deputy gaoler, ar- ‘ rest him, and the sheriff is not at the gaol, nor any keeper ‘authorized by him, the coroner leaving his prisoner at the ‘ gaol house is discharged, and the sheriff is guilty of an es- ‘ cape.”
*215This seems to be an authority to show that S. White was committed by being brought to the gaol. The sheriff could not be held liable for an escape, unless the prisoner was in his custody, and he was not in his custody unless he had been committed. But if the coroner had no power to confine in the gaol, and did not deliver his prisoner to any one there, authorized to receive him, we do not readily perceive how he could be said to be committed.
In Day vs. Britt, 6 Johns. R. 23, where a ca. sa. on a judgment against a sheriff was delivered to the coroner, who arrested the sheriff, and delivered him in the gaol, to the custody of the under sheriff and gaoler, and the sheriff immediately after went at large, it was held that the coroner was liable for an escape. This case went upon the ground that in default of any statute provision, the coroner could not commit to the gaol, but should have imprisoned the sheriff in some other place.
A deputy sheriff is by law required, upon an arrest, to commit to gaol, and makes his return that he has done so. But we have seen that he does not, and has not power to confine in the prison. It is perhaps not necessary, in order to justify him in returning a commitment, that there should be an actual locking up of the prisoner in his presence. But we think there must be, at least, a delivery of the prisoner, at the gaol, to the sheriff, or the deputy gaol keeper, or some one authorized to confine in the gaol, in order to constitute a commitment.
In this case, there was not only no lawful commitment within the walls of the prison, but, on the whole facts in the case, there was no delivery over, there, to any person authorized to confine S. White in the prison. The gaoler himself cannot be his own keeper. “ If a woman is warden ‘of the fleet, and one imprisoned in the fleet marries her, it ‘ is an escape in the woman, (as Chomley, chief baron, said) 1 and the law adjudged the prisoner to be at large ; for he ‘ cannot be lawfully imprisoned but under a keeper, and he *216! cannot be under the custody of his wife ; for which reason < the law must necessarily adjudge him to be at large. So (he said) if the warden of the fleet, who hath his office in 4 fee, die seized, his son and heir being then imprisoned there, ‘ and the office descends to him, being in prison, the law ‘ will adjudge him to be out of prison, although he has fet- ! ters upon him. because he cannot be his own prisoner : so ‘ that no man may lawfully be detained in prison without !a gaoler or keeper.” Plowd. 37.
If the gaoler be committed to his own gaol, on execution, by the sheriff, and no new keeper is appointed, it is an escape of the gaoler, for which the sheriff is accountable : but it is not an escape of the other prisoners, if they are in fact kept in custody under the gaoler’s authority, or his agents. 2 Mason 486, 629, Steere vs. Field.
And in Day vs. Brill, Mr. Chief Justice Kent says, “ It is absurd, then, to suppose that the sheriff can be committed to the gaol of which he has by law the custody, and of which he appoints the keeper.”
Taking, then, all the evidence as reported in the case, the action could not be sustained on the first count, Avhich is for an escape from the gaol, for the reason that on the whole case it appears that S. White was never legally committed.
The second count alleges an arrest by Stephenson, as deputy sheriff, and that the sheriff suffered him to escape. Whether the action can be sustained on this count depends upon the question, whether the deputy, having arrested S. White, did all that he was bound to do before he suffered him to go at large. An escape from the custody of the deputy may be treated as an escape from the sheriff.
Stephenson’s attempt to confine S. White within the gaol, by taking possession of the keys, was no part of his duty. Having arrested the gaoler, what course was he bound to pursue ? The sheriff was not there. Was it sufficient for him to leave him at the gaol without committing, and *217go his way ? If so, the second count is not sustained. The creditor in such case might, perhaps, have a remedy by a special action on the case against the sheriff for not being at the gaol to receive the prisoner, or having a deputy gaoler there who might receive and confine the prisoner. But there are obvious objections to such an action ; for the sheriff might, with some plausibility, allege that, having appointed a keeper, according to law, he could not reasonably be required to appoint another to keep him, until he had notice that he was arrested.
We are of opinion that the deputy, having thus arrested the gaoler, had not performed his whole duty. He had the right, and should have held him until the sheriff could have been notified, and have appointed a keeper. Suppose the gaol burnt down—or in possession of enemies—or of a mob —what is to be done by a deputy who has arrested a prisoner ? Is it sufficient to bring him to the gaol, or the place where it was ? Assuredly not. 6 Johns. 22, Day vs. Britt. The sheriff should in such case provide a prison for the time being.
We have thus far considered the case without reference to any legal operation of the sheriffs return as evidence in the case ; and the result is that the deputy sheriff suffered an escape, for which the sheriff is liable.
But the return of Stephenson upon the execution, is that he arrested S. White, and committed him to the gaol in Lancaster, &c. ; and a question has suggested itself, whether this return is not, in this action, to be taken as conclusive evidence of that fact, so that no evidence can be received to contradict it. Ante, 76, Brown vs. Davis.
If it be so, it will change the grounds upon which the case must be considered, but not the result. The defendant must still be held answerable ; for, taking the evidence to be that S. White was duly committed, and the effect of the deputy’s return does not and cannot extend beyond that, the evidence still remains, that after he was committed he *218was not in the custody of any one authorized to confine him in the gaol—that Stephenson, who held the keys, had no authority to hold them, or to act as gaoler—that he undertook so to act ; and, having received a bond from S. White, opened the doors, gave the keys and the bond to S. White himself, and that White then went at large. Taking it for granted that. S. White was duly committed, and was desirous of giving a bond for the liberty of the prison limits, the gaoler is to judge of the sufficiency of the bond, excepting as to the sureties, and may judge of them. 1 N. H. R. 103, Tappan vs. Bellows. But here was no gaoler to judge. The defendant was not there. His deputy gaoler, confined in the prison, and who was the principal in the bond, was not to judge respecting it ; and Stephenson, who had no authority to hold him there, was of course not authorized to exercise authority respecting the bond. He had nothing to do with it. The giving of the bond into his custody, and his releasing the prisoner, were acts which the law cannot recognize, because these proceedings are regulated by law, as a part of the official duties of the gaoler and deputy gaoler; and those official duties he could not execute. If, then, it should be assumed, for the purpose of this case, that S. White was duly committed, he was not held in custody, while in gaol, by any one duly authorized to hold him there ; and when the doors were opened, and he went at large, it was not under circumstances that warranted his liberation : and upon that view of the case the plaintiff must be entited to recover on the first count, for an escape from the gaol.
It is immaterial to the plaintiff upon which count he recovers, and probably unimportant to any one else ; for if the facts do not warrant the return of the deputy, and the escape has been suffered by him, he may eventually be made answerable.
Both counts in the declaration allege a voluntary escape ; but it seems not to be necessary to enquire whether the *219escape is to be regarded as voluntary or negligent, as the authorities cited by the plaintiff’s counsel show that evidence of a negligent escape will be sufficient to support the action.

Judgment for the plaintiff.